Citation Nr: 1700470	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  10-19 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for bilateral hammer toes.

3.  Entitlement to service connection for onychomycosis, claimed as fungus of the toenails.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to February 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).  

The issue of entitlement to service connection for calluses of the feet was previously before the Board in May 2014, when it was remanded for further development of the evidence.  While the Veteran's appeal was in remand status, his claim for entitlement to service connection for calluses of the feet was granted in an October 2014 rating decision.  This action constitutes a full grant of the benefit sought on appeal with respect to that issue, and it is no longer before the Board.


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus pre-existed military service and did not chronically worsen therein.

2.  The Veteran's bilateral hammertoe deformity pre-existed military service and did not chronically worsen therein.

3.  The probative evidence of record does not show that the Veteran's current onychomycosis is related to his active duty service.


CONCLUSIONS OF LAW

1.  Pre-existing bilateral pes planus was not aggravated during active military service.  38 U.S.C.A. §§ 1110, 1153, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2016).

2.  A pre-existing bilateral hammer toe deformity was not aggravated during active military service.  38 U.S.C.A. §§ 1110, 1153, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2016).

3.  Onychomycosis of the bilateral feet was not incurred in, or aggravated by, active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Letters dated in October 2007, January 2008, September 2008, and January 2013 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, and Social Security Administration records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).

In addition, the Veteran was provided with a VA examination in June 2014.  Review of the examination report reflects that it is adequate in this case, as it was based on a review of the claims file, clinical examination, and interview of the Veteran.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, the opinions provided are based upon an accurate review of the facts in this case and provide sufficient explanation and rationale to support the opinions.  Accordingly, the Board finds the June 2014 VA opinion as to the etiology of the Veteran's bilateral pes planus, bilateral hammer toe deformity, and onychomycosis to be adequate.

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that service connection is warranted for bilateral pes planus, bilateral hammer toe deformity, and onychomycosis.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and clear and unmistakable evidence demonstrates that the injury or disease was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).

Here, the Veteran's August 1972 entrance examination reflects findings of bilateral pes planus and flexion deformities of the bilateral fifth toes.  The report notes that GAX function was good and there was no problem with footwear.  Because the August 1972 entrance examination documents bilateral pes planus and flexion deformities of the bilateral fifth toes, the Board finds that bilateral pes planus and a bilateral hammertoe deformity existed prior to acceptance and enrollment for active military service.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); 38 C.F.R. § 3.304.  Thus, the presumption of sound condition does not apply in this case.  38 U.S.C.A. § 1111.  The Board will, therefore, consider whether service connection is warranted on the basis of aggravation of a pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir 2004) (concluding that "if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder"). 

A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2016).  It is the veteran who bears the burden of establishing aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir.1994).  In other words, the Veteran must submit, or the record must contain, some evidence demonstrating that the pre-existing disability increased in severity during service for the presumption of aggravation to attach.  See Wagner, 370 F.3d at 1096; Verdon v. Brown, 8 Vet. App. 529, 538 (1996) (stating that the question of whether a preexisting defect or injury underwent an increase in severity "must be answered in the affirmative before the presumption of aggravation attaches").  Once the presumption attaches, it may be rebutted only by clear and unmistakable evidence demonstrating that any increase in disability was due to the natural progress of the disease, which burden is on the government.  See Wagner, 370 F.3d at 1096; Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003); 38 C.F.R. § 3.306(b). 

In this case, the service treatment records are entirely silent as to any complaints of or treatment for bilateral pes planus or bilateral hammer toe deformity symptoms.  The February 1974 separation examination reflects similar findings as the entrance examination, and states that examination revealed bilateral pes planus with bilateral flexion deformities of the fifth toes with good GAX function and no problems with footwear.

Post-service VA treatment records dated from 1984 through 1988 reflect diagnoses of and treatment for chronic tinea pedis, tyloma of the feet, callouses of the feet, onychomycosis, and plantar callosities.  They do not show diagnoses of or treatment for pes planus or hammer toe deformity.  VA treatment records from 2005 through 2009 note calluses, onychomycoses, and dry skin on the feet, but are also silent as to any indications of symptoms, diagnoses, or treatment for bilateral pes planus or bilateral hammer toe deformities.

In October 2008, the Veteran underwent a VA examination.  The Veteran reported that, during service, he experienced pain in both feet after playing basketball.  He noted that he received medication for the pain, but could not recall which medication.  He denied further treatment for foot pain.  The Veteran stated that he currently experienced pain at the callus at the bottom of both forefeet.  He denied problems with his arches and heels and reported that he was not seeking treatment for his symptoms.  X-rays of the feet showed minimal bilateral forefoot degenerative changes.  The examiner opined that there was "[n]o aggravation of bilateral [p]es [p]lanus with connection to his military service."

In June 2014, the Veteran underwent another VA examination.  The Veteran reported that he developed plantar foot calluses during boot camp when running in combat boots.  He stated that, after service, he returned to a job with the steel mill where he stood on his feet for many hours during the day.  He noted that toenail fungus began after military service.  He reported ongoing preventative callus care at VA every three months.  After performing a physical examination, the examiner diagnosed bilateral pes planus, bilateral hammer toes, bilateral calluses, and bilateral onychomycosis.  After reviewing the Veteran's claims file, the examiner opined that the bilateral pes planus and bilateral flexion deformities of the fifth toes underwent no progression during military service.  The examiner explained that this opinion was based on the evidence of record pertaining to manifestations of the conditions prior to, during, and subsequent to service, and noted in particular that the Veteran did not claim any foot pain in the arch or otherwise as arising from the pes planus foot deformity and that he did not present with any calluses or corns over the contracted fifth toes.  The examiner also remarked that the Veteran did not claim that his pes planus or hammer toe deformities were worsened as a result of military service.

With regard to onychomycosis, the examiner opined that this disability is not related to the Veteran's military service.  The examiner explained that the Veteran reported that onychomycosis symptoms developed after his time in service.

After thoroughly reviewing the Veteran's claims file, the Board finds that there is no evidence that the Veteran's pre-existing bilateral pes planus or bilateral hammer toe deformity underwent an increase in severity during service.  Review of the service treatment records shows no complaints of or treatment for symptoms of these disabilities during service, and during the June 2014 VA examination, the Veteran did not claim that these conditions worsened as a result of his military service.  Additionally, there is no post-service evidence of treatment for symptoms of these disabilities.  Finally, the June 2014 VA examiner opined that the bilateral pes planus and bilateral hammer toe deformities were not aggravated by the Veteran's military service, noting the Veteran's report that his symptoms did not worsen during service.  As there is no competent medical or lay evidence indicating that the Veteran's bilateral pes planus or bilateral hammer toe deformity worsened during service.  Without some objective evidence demonstrating a worsening of the underlying pathology of the Veteran's bilateral pes planus and bilateral hammer toe deformity in service, the evidence does not support a finding of aggravation, and the presumption of aggravation does not attach.  Verdon, 8 Vet. App. at 538.  Thus, because the Veteran's bilateral pes planus and bilateral hammer toe deformity were noted to have pre-existed his active military service, and were not aggravated therein, the Veteran's claim for entitlement to service connection for bilateral pes planus and a bilateral hammer toe deformity must be denied.  See 38 C.F.R. §§ 3.303, 3.304, 3.306; see also Wagner, 370 F.3d 1089.

Service connection is also not warranted for onychomycosis, as there is no competent medical or lay evidence showing that the onychomycosis is related to the Veteran's military service.  The evidence does show diagnoses of onychomycosis.  Davidson, 581 F.3d at 1316; Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

However, the evidence does not show a link between the Veteran's current onychomycosis and his active duty service.  The Veteran's service treatment records are negative for any complaints, diagnoses, or treatment for onychomycosis, and the Veteran has reported that the onychomycosis developed after his time in military service.  Moreover, there is no medical or lay evidence of record suggesting that the Veteran's onychomycosis is related to his active duty service or to a service-connected disability.  Further, the first medical evidence of symptoms of onychomycosis is dated in 1984, over 10 years after the Veteran's discharge from military service.  See Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  As the probative evidence of record does not support a finding that the Veteran's onychomycosis is causally related to, or aggravated by, the Veteran's military service, service connection is not warranted.  

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as discussed above, the preponderance of the evidence is against the Veteran's claims; accordingly, doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (West 2014);Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for bilateral pes planus is denied.

Entitlement to service connection for a bilateral hammer toe deformity is denied.

Entitlement to service connection for onychomycosis is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


